Per Curiam.
The thing demanded is the balance of an account, against the recovery of which the Statute of Limitations has been pleaded. None of the items, but one is disputed on the original merits; and it was testified that the defendant had admitted the receipt of the money charged in it within sis years. But there was no admission of a clear- balance at the time; without which, the admission of a particular item would-be insufficient. The general principle was accurately stated, but there was error in leaving it to the jury without evidence to bring the case within it. Nothing but an unequivocal confession of indebtedness is evidence of a promise to pay; and wé find no such thing in the testimony.
Judgment reversed, and venire de novo awarded.